DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 5/22/2022. Claims 1-23 are currently pending. Claims 3-5, 14, and 15 have been amended. Claims 22 and 23 are newly added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duane Byers on 6/15/2022.
The application has been amended as follows:
Claim 1, last line, “the foil material” has been changed to --the foil material, wherein a common continuous surface is formed by a lateral oblique surface of a positive projection and a lateral oblique surface of a negative projection, the positive and negative projections neighboring each other and are located on the same roll, wherein no intervening flat portion is present between the corresponding lateral oblique surfaces of the positive and negative projections that are neighboring each other and are located on the same roll”--;
Claim 8, last line, “the foil material” has been changed to --the foil material, wherein a common continuous surface is formed by a lateral oblique surface of a positive projection and a lateral oblique surface of a negative projection, the positive and negative projections neighboring each other and are located on the same roll, wherein no intervening flat portion is present between the corresponding lateral oblique surfaces of the positive and negative projections that are neighboring each other and are located on the same roll”--; and
	Claims 22 and 23 have been canceled.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 8, the closest invention, Kume (US 9108355 B2), as modified by Boegli (US 2004/0151796 A1), teaches a method and apparatus for embossing a foil material on both sides that includes a first and second roll, wherein the first and second roll have positive and negative projections as set forth in the Office Action dated 1/26/2022. However, Kume and Boegli does not teach that the positive and negative projections have no intervening flat portion between them. Baggot (US 6913673) teaches a roll that has positive and negative projections with no intervening flat portion between them (see Fig. 4). However, Baggot teaches such a configuration on only one roll and it is not clear how the teaching of Baggot could be extended to two rolls without engaging in hindsight gleaned from applicant’s specification. Taken together, the prior art does not anticipate the claimed subject matter and it would not have been obvious to have combined the teachings and suggestions of the prior art to have arrived at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/16/2022